ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Wright Brothers Construction & Supplies       )       ASBCA No. 60453
                                              )
Under Contract No. W919QA-10-C-0017           )

APPEARANCE FOR THE APPELLANT:                         Mr. Haji Mohammad Jan
                                                       Managing Director

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Christopher C. Cross, JA
                                                       Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 November 2016



                                                  /~
                                                  . MARK~£
                                                        N. STEMPLE
                                                                        ~-
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60453, Appeal of Wright Brothers
Construction & Supplies, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals